DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 27-46 are pending.
The terminal disclaimer filed by the applicants for US Application 16/666,579 and US Patent 10,421,124 have been received on 9/13/2021 and are approved.

Allowable Subject Matter
Claims 27-46 are allowed over the prior art references.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed invention regarding the debinding system for a printed part, particularly in regards to the claimed process chamber for debinding and drying the printed part, distill chamber and the condenser for the solvent vapor, and the controller that is configured to determine parameters of debinding based upon one or more properties of the printed part and to instruct the user, via user interface, to position the printed part in one or more locations within the process chamber.
The parameters of debinding are defined by the specification, see [0008], as: for example, “debind time, circulation of the solvent, and solvent exchange during the debind”. 

The user interface is defined by the specification, see [0102], as: “The user interface 710 may comprise one or more plurality of devices in communication with the controller 705, such as laptop, workstation, mobile device (e.g., smartphone, tablet), and/or or touchscreens integrated into the printer 720, debinder 730 and/or furnace 740.”
The closest prior art includes Koblenzer (US 4844743) that teaches a method and system for cleaning workpieces with liquid solvent and includes a drying gas circuit, ventilator, and condenser.  The reference lacks teaching of the controller features for the system.  The Donnelly (US 6159345) reference teaches of a method and apparatus of recovering and recycling solvents.  The Krueger (US 5531958) teaches only of debinding rate of ceramic and metal injection molded products and lacks teaching of the process chamber of both drying and debinding, and of the controller.  Van Hassel (US 2016/0207147) teaches of an additive manufacturing process with gas recirculation and removing of impurities, however, lacks the claimed controller.  Chou (US 2015/0034129) teaches of a dewaxing (or debinding) device wherein a green part from metal injection molding is rinsed, and with the recycling of the chemical solvent.  Chou lacks teaching of the claimed controller and of the process chamber with both heating and rinsing/washing, in Chou, the product in being washed is instead taught of cooling to room temperature, see Chou [0006].  The debinding section from the MIM handbook (see IDS) teaches of debinding with guidelines including temperature of the solvent, reaction or interaction of the solvent with the binders, and part thickness consideration.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744